LAW L|BRARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 28388

IN THE lNTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

STATE OF HAWAfI, Plaintiff-Appellee, v
EVE CRESPO, Defendant-Appellant

'79=8 W U NHI`G¥BZ

 

APPEAL FROM THE FAMlLY COURT OF THE FIRST CIRCUIT
(FC-CR. NO. 06-l-2l23)

SUMMARY DISPOSITlON ORDER
C.J., Fujise and Ginoza, JJ.)
appeals from

(By: Nakamura,
(Crespo)

Defendant-Appellant Eve Crespo
the January l2, 2007 judgment of the Family Court of the First
(family court)l that found her guilty of Harassment,
§ 711-llO6(l)(a)

Circuit
under Hawaii Revised Statutes (HRS)

(Supp. 2006).

` 2006, Crespo was charged by complaint

On October 6,
At the time of the

with Harassment2 of her husband (Husband).
incident on October 4, 2006, the two were getting a divorce.
The couple had argued earlier in the day and Crespo left the

apartment around 5 p.m. Husband claims that Crespo hit him in

the evening as he slept.
(l)

Crespo argues on appeal that: the court's findings

7, 8, 9 and 12 were

of facts and conclusions of law numbered 6,
not supported by the testimony or the evidence produced at trial

the court erred in rejecting Crespo's alibi defense when

and (2)
the State failed to present credible evidence negating the

defense.
After careful review of the issues raised, the
the applicable law as well as the

arguments made by the parties,

1 The Honorable Gregg Young presided.

"[a] person commits the offense of harassment

2 Under HRS § 711-1lO6,
if, with intent to harass, annoy, or alarm any other person, that person
shoves, kicks, or otherwise touches another person in an offensive

[s]trikes,
manner or subjects the other person to offensive physical contact[.]"

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

record of the proceedings before the family court, we resolve
Crespo's points on appeal as follows:

1. The family court's findings of fact were not
clearly erroneous because the record shows there is substantial
evidence to support the findings. State v. Locguiao, 100 Hawafi
195, 203, 58 P.3d 1242, 1250 (2002). "The testimony of a single
witness, if found credible by the trier of fact, may constitute
substantial evidence to support a conviction." State v.
Montgomery, 103 Hawafi 373, 381, 82 P.3d 818, 826 (App. 2003).

Finding No. 7 is supported by Husband's testimony that
he saw Crespo between ten and fifteen feet away from him after he
was hit and that she was the only other person in the apartment.
Husband's testimony also provides substantial evidence for
finding No. 8 that he "woke up and asked [Crespo] why she hit
him." Finding No. 9, that Husband "felt pain as a result of
being hit by [Crespo]," is supported by Husband's testimony that
he was in pain after being struck on the head and the reasonable
inference from his testimony that it was Crespo who hit him.
Therefore, the family court's findings were not clearly
erroneous.

The family court's conclusion that "at the time she
punched [Husband, Crespo] did so with the intent to harass,
annoy, or alarm" is supported by sufficient evidence. "Given the
difficulty of proving the requisite state of mind by direct
evidence in criminal cases, proof by circumstantial evidence and
reasonable inferences arising from circumstances surrounding the
defendant's conduct is sufficient." State v. Agard, 113 HawaiT_
321, 324, 151 P.3d 802, 805 (2007) (internal quotation marks and
citation omitted). Because the court reasonably found that
Crespo hit Husband while he was sleeping and in a manner strong
enough to cause pain, the family court could infer that she
intended to "harass, annoy, or alarm" him. Therefore, the family
court's conclusion that Crespo committed the crime of harassment

was not erroneous.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Crespo also challenges finding No. 7 on the basis that
Husband did not testify that he was hit on the top of his head.
The precise location of the hit is inconsequential. Finding No.
6, that Crespo "returned to the residence while Defendant [sic]
was asleep on the couch in the living room[,]" was admittedly a
typographic error. In light of the entire record, errors in
findings No. 6 and 7 were harmless. See State v. Propios, 76
HaWaiT_474, 486, 879 P.2d l057, 1069 (l994) (errOneOuS finding
of fact was harmless error).

2. The family court did not err by "rejecting"
Crespo's alibi defense based on the credibility of the witnesses.
Although Crespo claims the family court "rejected" her alibi
defense, the record shows that witnesses testified supporting and
contradicting Crespo's alibi. Given the conflicting testimony in
this case, the judge "had to decide whether to believe the victim
or the alibi witnesses." State v. Marsh, 68 Haw. 659, 661, 728
P.2d 1301, 1302 (1986). lt is apparent that the family court
believed Husband to be more credible than Crespo and her alibi
witness. "The appellate court will neither reconcile conflicting
evidence nor interfere with the decision of the trier of fact
based on the witnesses' credibility or the weight of the
evidence." State v. Medeiros, 80 Hawafi 251, 262, 909 P.2d 579,
590 (App. 1995).

Therefore,

IT lS HEREBY ORDERED that the January l2, 2007 judgment
of Family Court of the First Circuit is affirmed.

DATED: Honolulu, Hawafi, June 17, 2010.

On the briefs: &¢é  %!@VMW,`_

Chief Judge
Leland B.T. Look,

for Defendant~Appellant. ii }4;%jé°/ ,,

Associate Judge
Daniel H. Shimizu,

Deputy Prosecuting Attorney, §§ \ `*
City and County of Honolulu, bL4
for Plaintiff~Appellee. Associate Judge